Appellant complains of our reasoning in the original opinion herein wherein we may have indulged in dicta where we said:
"If neither Washington nor Gilbert Streets had been mentioned by name in the warrant, the same would have been sufficiently definite to have enabled the officers to locate the place. They could first have located Holmes and Archie Streets, and then located the street between the two. Then they could have gone to the first one story frame house NE of 950 on said unnamed street."
We are convinced that the above quoted portion of such opinion *Page 556 
was not necessary to its proper rendition. It is therefore withdrawn.
We still predicate the question of description upon the evidence in the statement of facts that what is designated as Gilbert Street on the map of the city of Beaumont is also called Washington Street, and is commonly known by either name. So believing, the earlier reasoning in the original opinion herein is sound, and it is an easy procedure to locate where such Washington Street crosses Archie and Holmes Streets, and then to locate the premises complained of.
The motion for a rehearing will be overruled.